BOOKOUT, Judge
(concurring specially):
I concur in the opinion, but would have granted the State’s motion to strike the transcript.
While the Court is within its rights to suspend the Rules ex mero motu and consider the case on its merits, I believe we should only suspend the rules for some good cause shown, otherwise the Rules of Appellate Procedure amount to naught. We should either suspend the Rules on all late filings of transcripts or else we lay the Court open to a charge of applying the Rules in an arbitrary and capricious manner, amounting to a denial of equal protection.
We would not suspend the Rules for a non-indigent appellant without some showing of good cause to accept a late transcript. The same rules should apply to indigents represented by court-appointed counsel. Pope v. State (1976), Ala., 339 So.2d 355.